Registration No. 333-198804 As filed with the Securities and Exchange Commission on December 4, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KonaRed Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 99-0366971 (I.R.S. Employer Identification Number) 2829 Ala Kalanikaumaka St., Suite F-133 Koloa, Hawaii 96756 Telephone: 808.212.1553 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Nevada Agency and Trust Company 50 West Liberty Street, Suite 880, Reno, Nevada 89501 Telephone: 775.322.0626 (Name, address, including zip code, and telephone number, includingarea code, of agent for service) Copy of Communications To: Clark Wilson LLP Suite 900 - 885 West Georgia Street Vancouver, British Columbia V6C 3H1, Canada Telephone:604.687.5700 From time to time after the effective date of this registration statement. (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. o Table of Contents If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(3) Proposed Maximum Aggregate Offering Price(3) Amount of Registration Fee Common Stock to be offered for resale by selling stockholders $0.328 (4) $1,806.03 (5) An indeterminate number of additional shares of common stock shall be issuable pursuant to Rule 416 under the Securities Act of 1933 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416. Shares of common stock previously issued to and held by Sandwich Isles Trading Co. Inc. (“Sandwich Isles”) and subsequently acquired by the underlying shareholders of Sandwich Isles. Sandwich Isles dissolved on May 23, 2014 and distributed its remaining property among its shareholders according to their interests. Estimated in accordance with Rule 457(c) under the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee. Based on the close price per share for the registrant’s common stock on September 15, 2014, as reported by the OTC Markets Group’s OTCQB. (5) Previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall filea further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. ii Table of Contents The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Preliminary Prospectus (Subject to Completion) Dated December 4 , 2014 42,750,000 Shares KONARED CORPORATION Common Stock The selling stockholders identified in this prospectus may offer and sell up to 42,750,000 shares of our common stock that have been issued as a result of the dissolution of Sandwich Isles Trading Co. Inc. (“Sandwich Isles”). Sandwich Isles acquired the 42,750,000 shares of common stock on October 4, 2013 pursuant to an asset purchase agreement (the “Asset Purchase Agreement”) between our company, Sandwich Isles, and Shaun Roberts and Steven M. Schorr, the principal shareholders, directors and officers of Sandwich Isles, whereby we completed the acquisition of the KonaRed business from Sandwich Isles in exchange for the issuance of the shares. The selling stockholders may sell all or a portion of the shares being offered pursuant to this prospectus at fixed prices, at prevailing market prices at the time of sale, at varying prices or at negotiated prices. Our common stock is currently quoted on the OTC Markets Group’s OTCQB under the symbol “KRED”. On December 3 , 2014, the last reported sale price of our common stock on the OTCQB was $0.2213 . We will not receive any proceeds from the sale of the shares of our common stock by the selling stockholders. We will pay for expenses of this offering, except that the selling stockholders will pay any broker discounts or commissions or equivalent expenses and expenses of their legal counsels applicable to the sale of their shares. Investing in our common stock involves risks. See “Risk Factors” beginning on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2014. 1 Table of Contents TABLE OF CONTENTS About This Prospectus 3 Prospectus Summary 3 Risk Factors 5 Forward-Looking Statements 12 Use of Proceeds 13 Asset Purchase and Dissolution 13 Selling Stockholders 14 Plan of Distribution 19 Description of Securities 20 Experts and Counsel 22 Interest of Named Experts and Counsel 23 Information With Respect To Our Company 23 Description of Business 23 Description of Property 33 Legal Proceedings 33 Market Price of and Dividends on Our Common Equity and Related Stockholder Matters 33 Financial Statements 35 Management’s Discussion and Analysis of Financial Condition and Results of Operations 84 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 93 Directors and Executive Officers 95 Executive Compensation 98 Security Ownership of Certain Beneficial Owners and Management Transactions with Related Persons, Promoters and Certain Control Persons and Corporate Governance Where You Can Find More Information Indemnification of Directors and Officers Recent Sales of Unregistered Securities Exhibits Undertakings Signatures 2 Table of Contents About This Prospectus You should rely only on the information that we have provided in this prospectus and any applicable prospectus supplement. We have not authorized anyone to provide you with different information. No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus and any applicable prospectus supplement. You must not rely on any unauthorized information or representation. This prospectus is an offer to sell only the securities offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. You should assume that the information in this prospectus and any applicable prospectus supplement is accurate only as of the date on the front of the document, regardless of the time of delivery of this prospectus, any applicable prospectus supplement, or any sale of a security. As used in this prospectus, the terms “we”, “us”, “our” and “our company” mean KonaRed Corporation unless the context clearly indicates otherwise. Prospectus Summary The Offering The selling stockholders identified in this prospectus may offer and sell up to 42,750,000 shares of our common stock that have been issued from us pursuant to the acquisition of the KonaRed business from Sandwich Isles Trading Co. Inc. (“Sandwich Isles”) on October 4, 2013 and acquired by the selling stockholders pursuant to the subsequent dissolution of Sandwich Isles on May 23, 2014. See “Asset Purchase and Dissolution”. We will not receive any proceeds from the sale of the shares of our common stock by the selling stockholders. We will pay for expenses of this offering, except that the selling stockholders will pay any broker discounts or commissions or equivalent expenses and expenses of their legal counsels applicable to the sale of their shares. Our common stock is quoted on the OTC Markets Group’s OTCQB under the symbol “KRED” under the symbol “KRED”. Our Business Our company is in the business of manufacturing, developing, marketing and distributing for retail sale the beverages and nutritional products based on the fruit of the coffee plant. We were incorporated under the laws of the State of Nevada on October 4, 2010 under the name “TeamUpSport Inc.”.Our business model prior to the acquisition of the health beverage and food business operated under the name “KonaRed” from Sandwich Isles on October 4, 2013 was to develop and commercialize our website, which was to be a website designed to integrate into a single online offering of people’s interest in sport with the new capabilities of online social networking. However, as our company had not successfully developed the business model at the time prior to the entry into an Asset Purchase Agreement with Sandwich Isles, and had no source of revenue from our business plan, our company determined to seek out a new business opportunity to increase value for our stockholders. On October 4, 2013 we entered into and closed a definitive Asset Purchase Agreement between our company, Sandwich Isles, and Shaun Roberts and Steven M. Schorr, the principal shareholders, directors and officers of Sandwich Isles, whereby we completed the acquisition of the KonaRed business from Sandwich Isles. Prior to the acquisition on October 4, 2013, Sandwich Isles, a private Hawaiian corporation, had established and operated the KonaRed business since its incorporation on August 22, 2008. In connection with the closing of the asset purchase with Sandwich Isles, we experienced a change of control, as our existing director resigned, new directors who were nominees of Sandwich Isles were appointed to our board and Sandwich Isles was issued shares that constituted 59.07% of our issued and outstanding shares of our common stock. Additionally, Sandwich Isles’ management became our management and the acquisition was treated as a reverse recapitalization for accounting purposes, with Sandwich Isles as the acquirer for accounting purposes. 3 Table of Contents Since the acquisition, we have continued to be engaged in the KonaRed business of manufacturing, developing, marketing and distributing for retail sale the beverages and nutritional products based on the fruit of the coffee plant. Our principal product continues to be our premium coffee fruit wellness drink, KonaRed Antioxidant Juice, offered to wholesale distributors and retail consumers. Our principal executive offices are located at 2829 Ala Kalanikaumaka St., Suite F-133 Koloa, Hawaii, 96756 and our product warehouse is located at 1101 Via Callejon - #200, San Clemente, California 92673. Our products are sold throughout North America, including select locations of certain retail chains such as Kroger (Fred Meyer, Ralphs, Harris Teeter), Vitamin Shoppe, Safeway, The Fresh Market, 7-11, Albertsons and Whole Foods Markets. Summary of Financial Data The following information represents selected audited financial information for the years ended December 31, 2013 and 2012 and selected unaudited financial information for our company for the three and nine month periods ended September 30, 2014 and 2013.The summarized financial information presented below is derived from and should be read in conjunction with our audited financial and unaudited financial statements, as applicable, including the notes to those financial statements which are included elsewhere in this prospectus along with the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” beginning on page 84 of this prospectus. Statements of Operations: Three Months Ended September 30, 2014 Three Months Ended September 30, 2013 Nine Months Ended September 30, 2014 Nine Months Ended September 30, 2013 Year ended December 31, 2013 Year ended December 31, 2012 Product sales $ 332,867 $ 169,262 $ 1,175,829 $ 847,178 $ 889,932 $ 1,835,035 Shipping and delivery 8,397 5,319 85,027 17,055 15,867 19,372 Net sales 341,264 174,581 1,260,856 864,233 905,799 1,854,407 Cost of Goods Sold 278,851 115,045 1,022,761 541,408 447,569 1,152,098 GROSS MARGIN 62,413 59,536 238,095 322,825 458,230 702,309 Operating expenses 814,898 317,016 3,190,622 947,839 4,403,815 3,382,775 Loss from operations (752,485 ) (257,480 ) (2,952,527 ) (625,014 ) (3,945,585 ) (2,680,466 ) Other Income — — — 49,000 49,000 — Interest expense — (15,693 ) (214,950 ) NET LOSS $ (752,485 ) $ (257,480 ) $ (2,952,527 ) $ (576,014 ) $ (3,912,278 ) $ (2,895,416 ) Basic and diluted loss per share $ (0.01 ) $ (0.00 ) $ (0.04 ) $ (0.01 ) $ (0.06 ) $ (0.04 ) Basic and diluted weighted average common shares outstanding 78,272,336 64,350,423 76,143,393 63,351,213 66,187,185 64,350,423 4 Table of Contents Balance Sheets: September 30, 2014 December 31, 2013 December 31, 2012 ASSETS: Cash $ 660,450 $ 213,156 $ 7,383 Accounts receivable 249,639 26,422 6,735 Inventory 514,192 390,127 153,492 Prepaid expenses — 7,500 — Other current assets 4,152 3,500 3,500 Total current assets 1,368,433 640,705 171,110 Fixed assets 13,669 — 9,644 Total other assets 13,669 — — TOTAL ASSETS $ 1,382,102 $ 640,705 $ 180,754 LIABILITIES AND STOCKHOLDERS’ EQUITY: Accounts payable, accrued liabilities, and unearned revenue $ 95,298 $ 276,957 $ 489,713 Accounts payable – related parties — — 143,122 Term loan, Line of credit and shareholder advances — — 231,850 Total current liabilities 95,298 276,957 844,685 Total liabilities 95,298 276,957 844,685 Total stockholders’ equity (deficit) 1,286,804 363,748 (663,931 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 1,382,102 $ 640,705 $ 180,754 Please read this prospectus carefully. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with different information. You should not assume that the information provided by the prospectus is accurate as of any date other than the date on the front of this prospectus. Risk Factors An investment in our common stock involves a number of very significant risks.You should carefully consider the following risks and uncertainties in addition to other information in this prospectus in evaluating our company and our business before purchasing shares of our common stock.Our business, operating results and financial condition could be seriously harmed as a result of the occurrence of any of the following risks.You could lose all or part of your investment due to any of these risks. You should invest in our common stock only if you can afford to lose your entire investment. Risks Related To Our Business We have a limited operating history which makes it difficult to evaluate our company or future operations. Sandwich Isles, which operated our business prior to closing of the Asset Purchase Agreement on October 4, 2013, was incorporated on August 22, 2008, and our company was incorporated on October 4, 2010, and we have only recently begun producing and distributing our products, and do not have a significant operating history with which investors can evaluate our business. Our ability to successfully develop our products, and to realize consistent, meaningful revenues and profit has not been established and cannot be assured. For us to achieve success, our products must receive broader market acceptance by consumers. Without this market acceptance, we will not be able to generate sufficient revenue to continue our business operation. If our products are not widely accepted by the market, our business may fail. 5 Table of Contents Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to generate revenues, manage development costs and expenses, and compete successfully with our direct and indirect competitors. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the manufacturing, development, production, marketing, and sales of our products. As a result, we may not generate significant revenues in the future. Failure to generate significant revenues in near future may cause us to suspend or cease activities. These circumstances have lead our independent registered public accounting firm to comment about our company’s ability to continue as a going concern in their audit opinion, which is filed within our Annual Report on Form 10-K for the year ended December 31, 2013. Management’s primary funding strategy is to raise additional capital through a public offering of its capital stock. These conditions raise substantial doubt about our company’s ability to continue as a going concern. Our financial statements do not include any adjustments relating to the recoverability and potential classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event our company cannot continue in existence. We rely on our President & CEO for management of our operations and the loss of this key individual could have an adverse effect on our company Our success depends to a certain degree upon our President & CEO. This individual is a significant factor in our growth and success. The loss of the service of current management and board and any future additional members of management and the board could have a material adverse effect on our company. Additionally, we do not anticipate having key man insurance in place in respect of President & CEO, and other senior officers and/or directors in the foreseeable future. We will need additional funds to produce, market, and distribute our product. We will have to spend additional funds to produce, market and distribute our products. If we cannot raise sufficient capital, we may have to cease operations and you could lose your investment. We will need additional funds to produce line extensions and expand our distribution and retail footprint. Even after we complete the proposed expansion of our product offerings, we will need to spend substantial funds on production, distribution, marketing and sales efforts, which is indicative of a consumer products company. For example, it is often customary when implementing a large retail chain to provide marketing support in the form of advertising, demos and samples. There is no guarantee that sufficient sale levels will be achieved. There is no guarantee that the expenditure of money on distribution and marketing efforts will translate into sales or sufficient sales to cover our expenses and result in profits. Consequently, there is a risk that you may lose all of your investment. Our development, marketing, and sales activities are limited by our size. Because we are a small company and do not have much capital, we must limit our product development, marketing, and sales activities. As such, we may not be able to complete our production and business development program that is as thorough as we would like. If this becomes a reality, we may not ever generate sufficient revenue and you will lose your investment. 6 Table of Contents Changes in the nonalcoholic beverage business environment and retail landscape could adversely impact our financial results. The nonalcoholic beverage business environment is rapidly evolving as a result of, among other things: changes in consumer preferences, including changes based on health and nutrition considerations and obesity concerns; shifting consumer tastes and needs; changes in consumer lifestyles; and competitive product and pricing pressures. In addition, the nonalcoholic beverage retail landscape is very dynamic and constantly evolving, not only in emerging and developing markets, where modern trade is growing at a faster pace than traditional trade outlets, but also in developed markets, where discounters and value stores, as well as the volume of transactions through e-commerce, are growing at a rapid pace. If we are unable to successfully adapt to the rapidly changing environment and retail landscape, our share of sales, volume growth and overall financial results could be negatively affected. Intense competition and increasing competition in the commercial beverage market could hurt our business. The commercial retail beverage industry, and in particular its nonalcoholic beverage segment is highly competitive. Market participants are of various sizes, with various market shares and geographical reach, some of whom have access to substantially more sources of capital. Wecompete generally with all liquid refreshments, including numerous specialty beverages, such as: SoBe; Snapple; Arizona; Vitamin Water; Gatorade; and Powerade. We compete indirectly with major international beverage companies including but not limited to: the Coca-Cola Company; PepsiCo,Inc.; Nestlé; Dr.Pepper Snapple Group; Groupe Danone; KraftFoodsGroup, Inc.; and Unilever. These companies have established market presence in the United States, and offer a variety of beverages that are substitutes to our product. We face potential direct competition from such companies, because they have the financial resources, and access to manufacturing and distribution channels to rapidly enter the health food and beverage market. We will compete directly with other consumer products participants in the nascent coffee fruit sector including Bai5 and SoZo. These companies could bolster their position in the nascent coffee fruit sector through additional expenditure and promotion. As a result of both direct and indirect competition, our ability to successfully distribute, market and sell our products, and to gain sufficient market share in the United States to realize profits may be limited, greatly diminished, or totally diminished, which may lead to partial or total loss of your investments in our company. Expansion of the nascent coffee fruit sector or sufficiency of consumer demand in that market for operations to be profitable are not guaranteed. The nascent coffee fruit sector is an emerging market and there is no guarantee that this market will expand or that consumer demand will be sufficiently high to allow our company to successfully market, distribute and sell our product, or to successfully compete with current or future competition, all of which may result in total loss of your investment. Our growth and profitability depends on the performance of third-parties and our relationships with them. Our distribution network, including the Splash Beverage Group, and its success depend on the performance of various third parties but no specific third party in particular. Any non-performance or deficient performance by such parties may undermine our operations, profitability, and result in total loss to your investment. To distribute our product, we either ship directly to distributors and retailers or use a broker-distributor-retailer network whereby brokers represent our products to distributors and retailers who will in turn sell our product to consumers. The success of this network will depend on the performance of the Splash Beverage Group, various brokers, distributors and retailers of this network. There is a risk that the Splash Beverage Group or another broker, distributor, or retailer may refuse to or cease to market or carry our product. There is a risk that the mentioned entities may not adequately 7 Table of Contents perform their functions within the network by, without limitation, failing to distribute to sufficient retailers or positioning our product in localities that may not be receptive to our product. Furthermore, such third-parties’ financial position or market share may deteriorate, which could adversely affect our distribution, marketing and sale activities. We also need to maintain good commercial relationships with third-party brokers, distributors and retails so that they will promote and carry our product. Any adverse consequences resulting from the performance of third-parties or our relationship with them could undermine our operations, profitability and may result in total loss of your investment. Our profitability is reduced because of the way our distribution agreement with Splash Beverages Group is structured Our Sales and Marketing Agreement with Splash Beverages Group incentivizes Splash to expand our sales territory and build market share. It provides payments to them based, in part, on the volume of gross sales of beverage products they generate for us. The terms of this agreement are on a sliding scale over the course of the five year agreement, however because payments vary as a function of volume, this reduces our profitability during the term of the agreement. If we do not experience substantial increases in production and sales over the term of the agreement, we will not achieve anticipated costs savings associated with larger unit production runs and the related economies of scale, and this agreement may impede our ability to reach profitability. Health benefits of the coffee fruit are not guaranteed. Although several studies have suggested there may be health benefits related to the consumption of the coffee fruit, the research is in its infancy stages and health benefits have not been proven. Future research may fail to support such benefits or may indicate that any such benefits are outweighed by negative side effects. The foregoing would likely result in a loss of market share or potential market share and would have an adverse effect on our company and its business and, furthermore, the value of an investment in our company could be reduced or lost entirely. Water scarcity and poor quality could negatively impact our production costs and capacity. Water is the main ingredient in our product. It is also a limited resource, facing unprecedented challenges from overexploitation, increasing pollution, poor management, and climate change. As demand for water continues to increase, as water becomes scarcer, and as the quality of available water deteriorates, we may incur increasing production costs or face capacity constraints that could adversely affect our profitability or net operating revenues in the long run. Increase in the cost, disruption of supply or shortage of ingredients, other raw materials or packaging materials could harm our business. We and our manufacturing partners will use water, the coffee fruit and other ingredients, and packaging materials for bottles such as plastic, aluminum and paper products. The prices for these ingredients, other raw materials and packaging materials fluctuate depending on market conditions. Substantial increases in the prices of our or our bottling partners’ ingredients, other raw materials and packaging materials, to the extent they cannot be recouped through increases in the prices of finished beverage products, would increase our operating costs and could reduce our profitability. Increases in the prices of our finished products resulting from a higher cost of ingredients, other raw materials and packaging materials could affect the affordability of our product and reduce sales. An increase in the cost, a sustained interruption in the supply, or a shortage of some of these ingredients, other raw materials, or packaging materials and containers that may be caused by a deterioration of our or our bottling partners’ relationships with suppliers; by supplier quality and reliability issues; or by events such as natural disasters, power outages, labor strikes, political uncertainties or governmental instability, or the like, could negatively impact our net revenues and profits. 8 Table of Contents Changes in laws and regulations relating to beverage containers and packaging could increase our costs and reduce demand for our products. We and our manufacturers intend to offer non-refillable, recyclable containers in the United States. Legal requirements have been enacted in various jurisdictions in the United States requiring that deposits or certain ecotaxes or fees be charged for the sale, marketing and use of certain non-refillable beverage containers. Other proposals relating to beverage container deposits, recycling, ecotax and/or product stewardship have been introduced in various jurisdictions in the United States and overseas, and we anticipate that similar legislation or regulations may be proposed in the future at local, state and federal levels in the United States. Consumers’ increased concerns and changing attitudes about solid waste streams and environmental responsibility and the related publicity could result in the adoption of such legislation or regulations. If these types of requirements are adopted and implemented on a large scale in the geographical regions in which we operate or intent to, they could affect our costs or require changes in our distribution model, which could reduce our net operating revenues or profitability. Significant additional labeling or warning requirements or limitations on the availability of our product may inhibit sales of affected products. Various jurisdictions may seek to adopt significant additional product labeling or warning requirements or limitations on the availability of our product relating to the content or perceived adverse health consequences of our product. If these types of requirements become applicable to our product under current or future environmental or health laws or regulations, they may inhibit sales of our product. Unfavorable general economic conditions in the United States could negatively impact our financial performance. Unfavorable general economic conditions, such as a recession or economic slowdown, in the United States could negatively affect the affordability of, and consumer demand for, our product in the United States. Under difficult economic conditions, consumers may seek to reduce discretionary spending by forgoing purchases of our products or by shifting away from our beverages to lower-priced products offered by other companies. Lower consumer demand for our product in the United States could reduce our profitability. Adverse weather conditions could reduce the demand for our products. The sales of our products are influenced to some extent by weather conditions in the markets in which we operate. Unusually cold or rainy weather during the summer months may have a temporary effect on the demand for our product and contribute to lower sales, which could have an adverse effect on our results of operations for such periods. Changes in, or failure to comply with, the laws and regulations applicable to our products or our business operations could increase our costs or reduce our net operating revenues. The advertising, distribution, labeling, production, safety, sale, and transportation in the United States of our company’s product will be subject to: the Federal Food, Drug, and Cosmetic Act; the Federal Trade Commission Act; the Lanham Act; state consumer protection laws; competition laws; federal, state, and local workplace health and safety laws, such as the Occupational Safety and Health Act; various federal, state and local environmental protection laws; and various other federal, state, and local statutes and regulations. Legal requirements also apply in many jurisdictions in the United States requiring that deposits or certain ecotaxes or fees be charged for the sale, marketing, and use of certain non-refillable beverage containers. The precise requirements imposed by these measures vary. Other types of statutes and regulations relating to beverage container deposits, recycling, ecotaxes and/or product stewardship also apply in various jurisdictions in the United States. We anticipate that additional, similar legal requirements may be proposed or enacted in the future at the local, state and federal levels in the United States. Changes to such laws and regulations could increase our costs or reduce or net operating revenues. 9 Table of Contents In addition to acquiring the business from Sandwich Isles, being substantially all of the assets, property and undertaking of the health beverage and food business operated under the name “KonaRed”, we have also assumed substantially all of the liabilities of Sandwich Isles relating to the business. With the exception of: (i) any liability of Sandwich Isles to its shareholders, affiliates or associates or any other person not dealing at arm’s length with any of them; (ii) any liability of Sandwich Isles for any breach by Sandwich Isles of any laws, including environmental laws, relating to the operation of the Business up to the closing; and (iii) any liability of Sandwich Isles for any deferred income tax, or for any other taxes, duties or similar charges, we have assumed all the debts, liabilities (whether accrued, absolute or contingent or whether liquidated or un-liquidated) and obligations of Sandwich Isles relating to the KonaRed business at the closing the Asset Purchase Agreement. As a result, certain assumed liabilities may exist that we were unable to identify prior to closing the Asset Purchase Agreement and acquiring the KonaRed business that could have a material adverse effect on our company. Commitments we have entered into with VDF FutureCeuticals,Inc. may negatively impact the interests of our shareholders. On January 28, 2014, our company entered into a settlement agreement with VDF FutureCeuticals, Inc. and Sandwich Isles relating to certain claims made by each of the parties regarding certain intellectual propertyand trademarks used in our business. In connection with the settlement agreement, we entered into a license agreement, senior convertible note, pledge and security agreement, share purchase warrant, registration rights agreement and investor rights agreement with VDF. Pursuant to the foregoing agreements: (i) in exchange for our ongoing compliance with minimum payments and royalties, VDF granted to our company a non-exclusive, non-transferable, non-sublicenseable license to use certain intellectual property and trademarks necessary for the operation of our business; (ii) we promised to make certain payments with such payments convertible into shares of our common stock and secured by our company’s property; (iii) VDF was granted the right to acquire shares of our common stock representing ten percent (10%) of our fully diluted outstanding shares of common stock at an nominal purchase price in the event our company achieves certain milestones; and (iv) we granted VDF certain other rights including, but not limited to, registration rights in respect of any common stock they currently own or may acquire in the future. As a result of the foregoing and additional covenants under the agreements, our company may suffer significant dilution in the future, we may lose some or all of our assets if VDF realizes on the security granted to them, we may incur significant costs in connection with the registration rights granted to VDF, our ability to raise equity or debt may be significantly impacted and our ability to conduct our business will be restricted due to the negative covenants in the various agreements. Risks Related To Our Stock and Public Reporting Requirements Our company could face substantial consequences under Section 5 of the Securities Act of 1933 in connection with the shares of our common stock being offered pursuant to this prospectus. We believe that our acquisition of the KonaRed business from Sandwich Isles in consideration of 42,750,000 shares of our common stock and the subsequent dissolution of Sandwich Isles and distribution of these shares by Sandwich Isles to the Sandwich Isles shareholders (the “Transactions”) did not involve a “sale” of our securities to the Sandwich Isles shareholders, except to Shaun Roberts, Steve M. Schorr and Dana Roberts. Pursuant to the shareholders’ agreement entered into by the selling stockholders, only Shaun Roberts, Steve M. Schorr and Dana Roberts voted on the sale of the KonaRed business by Sandwich Isles to our company and only Messrs. Roberts and Schorr voted on the subsequent dissolution and distribution of 42,750,000 shares of our common stock to the Sandwich Isles shareholders. No other shareholders of Sandwich Isles voted on these transactions or had power to vote on these transactions. We believe that the Transactions could not be deemed to involve a “sale” within the meaning of Section 2(a)(3) of the Securities Act of 1933 with respect to the non-voting shareholders of Sandwich Isles because, among other things, the volitional act on the part of the non-voting shareholders required for a “sale” was absent. With respect to the three shareholders who voted, we believe that there was an exemption from the registration requirement under the Securities Act of 1933, even if there was a “sale” to them. 10 Table of Contents However, we have not received an opinion from counsel to determine that no sale occurred with respect to the non-voting shareholders of Sandwich Isles. If our belief is later determined to be incorrect, then our company could face substantial consequences under section 5 of the Securities Act of 1933. For example, the Securities and Exchange Commission could later determine that the Transactions did involve a “sale” of our securities to the non-voting shareholders of Sandwich Isles and initiate proceedings against our company and any person that sold securities in violation of Section 5 of the Securities Act of 1933. If we have to defend such proceedings or cannot successfully defend our position, the value of our company may be reduced which may lead to partial or total loss of your investment. Because some of our directors control a large percentage of our common stock, these persons have the ability to influence matters affecting our stockholders. As of the date of this Registration Statement, CEO and director Shaun Roberts directly owns 9.9% of our issued and outstanding common shares, and beneficially owns 1,000,000 options to purchase 1,000,000 common shares which raises his beneficial ownership in the Company to 11.2% ; and director Steven Schorr directly owns 8.9% of our issued and outstanding common shares. Each individual also has been granted 1,000,000 options to purchase 1,000,000 common shares, however these options have not yet vested and as such are not yet exercisable. These ownership interests mean that Shaun Roberts and Steven Schorr, presently directly and indirectly exercise voting and dispositive power with respect to over 20.1% of the issued and outstanding shares of our common stock. As a result, they have the ability to influence matters affecting our stockholders, including the election of our directors, the acquisition or disposition of our assets, and the future issuance of our shares of common stock. Because they control such shares, investors may find it difficult to replace our management if they disagree with the way our business is being operated. If these individuals were to act in ways which were not in the best interest of the Company’s other investors, you may lose some or all of the value of your investment in our common stock. Because we can issue additional shares of common stock, our stockholders may experience dilution in the future. We expect to experience significant negative cash flow from operations for the foreseeable future and expect to require working capital to fund our operations.We are currently utilizing an Equity Line which has a maximum issuable limit of 8,078,283 shares, of which we have issued 3,728,795 to current date. If we continue to issue shares under the Equity Line, dilution will occur for existing shareholders. Additionally, we cannot be certain that alternative financing will be available on favorable terms when required, or at all.If we are unable to raise sufficient capital, or are unable to repay the debt, then we may cease operations, become insolvent, declare bankruptcy or be otherwise wound up, all of which may result in the loss of all or substantially all of the investment capital of the shareholders. We are authorized to issue up to 877,500,000 common shares and 10,000 preferred shares and as of December 3 , 2014 had 79,796,530 common shares and no preferred shares outstanding.We have the authority to issue more shares, and to determine the rights, preferences and privileges of such shares, without the consent of any of our shareholders.If we raise additional funds through the issuance of equity, equity-related or debt securities, the securities may have rights, preferences or privileges senior to those of the rights of our common stock and those shareholders may experience dilution in the net tangible book value per share of their investment in our common shares. Trading on the OTCQB may be volatile and sporadic, which could depress the market price of our common stock and make it difficult for our stockholders to resell their shares. Our common stock is quoted on the OTC Markets Group’s OTCQB. Trading in stock quoted on the OTCQB is often thin and characterized by wide fluctuations in trading prices, due to many factors that may have little to do with our operations or business prospects. This volatility could depress the market price of our common stock for reasons unrelated to operating performance. Moreover, the OTCQB and other over the counter trading systems do not benefit from the same type of Market-Maker trading systems utilized by stock exchanges such as the NYSE and AMEX and quotation systems such as the NASDAQ in which trading of a security is enhanced by to the presence of Market-Maker(s) who are dedicated to the trading of a particular listed company’s shares. Rather, on the OTCQB and other over the counter markets, there is no assurance that a bid/ask will be posted to facilitate trading of an over the counter listed issue at any particular point in time. As a result, trading of securities on the OTCQB and other over the counter systems is often more sporadic than the trading of securities listed on the NYSE, AMEX, NASDAQ or similar large stock exchanges or stock markets. Accordingly, shareholders may have difficulty selling their shares at any particular point in time. 11 Table of Contents A decline in the price of our common stock could affect our ability to raise further working capital, it may adversely impact our ability to continue operations and we may go out of business. A prolonged decline in the price of our common stock could result in a reduction in the liquidity of our common stock and a reduction in our ability to raise capital. Because we may attempt to acquire a significant portion of the funds we need in order to conduct our planned operations through the sale of equity securities, a decline in the price of our common stock could be detrimental to our liquidity and our operations because the decline may cause investors not to choose to invest in our stock. If we are unable to raise the funds we require for all our planned operations, we may be forced to reallocate funds from other planned uses and may suffer a significant negative effect on our business plan and operations, including our ability to develop new products and continue our current operations. As a result, our business may suffer, and not be successful and we may go out of business. We also might not be able to meet our financial obligations if we cannot raise enough funds through the sale of our common stock and we may be forced to go out of business. Because we do not intend to pay any cash dividends on our shares of common stock in the near future, our stockholders will not be able to receive a return on their shares unless they sell them. We intend to retain any future earnings to finance the development and expansion of our business. We do not anticipate paying any cash dividends on our common stock in the near future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and if dividends are paid, there is no assurance with respect to the amount of any such dividend. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them. Our stock is a penny stock. Trading of our stock may be restricted by the SEC’s penny stock regulations which may limit a stockholder’s ability to buy and sell our stock. Our stock is a penny stock. The Securities and Exchange Commission (“SEC”) has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”. The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. 12 Table of Contents FINRA sales practice requirements may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules promulgated by the SEC, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock. Forward-Looking Statements This prospectus contains forward-looking statements.These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, including the risks in the section entitled “Risk Factors”, uncertainties and other factors, which may cause our or our industry’s actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Use of Proceeds We will not receive any proceeds from the sale of the shares of our common stock by the selling stockholders. We will pay for expenses of this offering, except that the selling stockholders will pay any broker discounts or commissions or equivalent expenses and expenses of their legal counsels applicable to the sale of their shares. Asset Purchase and Dissolution The selling stockholders identified in this prospectus may offer and sell up to 42,750,000 shares of our common stock that have been issued from us pursuant to acquisition of the KonaRed business on October 4, 2013 and the subsequent dissolution of Sandwich Isles on May 23, 2014. We were incorporated under the laws of the State of Nevada on October 4, 2010 under the name “TeamUpSport Inc.”. Our business model prior to the acquisition of the health beverage and food business operated under the name “KonaRed” from Sandwich Isles on October 4, 2013 was to develop and commercialize our website, www.teamupsport.com, which was to be a website designed to integrate into a single online offering of people’s interest in sport with the new capabilities of online social networking. However, as we had not successfully developed the business model at the time prior to the entry into an Asset Purchase Agreement with Sandwich Isles, and had no source of revenue from our business plan, we determined to seek out a new business opportunity to increase value for our stockholders. On June 5, 2013, we entered into a binding letter of intent with Sandwich Isles for the acquisition of substantially all of the assets, property and undertaking of the health beverage and food business. Sandwich Isles had operated under the name “KonaRed”.Prior to and in anticipation of closing of a definitive Asset Purchase Agreement with Sandwich Isles, on September 9, 2013, our company effected a name change by merging with our wholly-owned Nevada subsidiary named “KonaRed Corporation” with our company as the surviving corporation under the new name “KonaRed Corporation”. 13 Table of Contents On October 4, 2013 we entered into and closed a definitive Asset Purchase Agreement between our company, Sandwich Isles, and Shaun Roberts and Steven M. Schorr, the principal shareholders, directors and officers of Sandwich Isles, whereby we completed the acquisition of the KonaRed business from Sandwich Isles. Prior to the acquisition on October 4, 2013, Sandwich Isles, a private Hawaiian corporation, had established and operated the KonaRed business since its incorporation on August 22, 2008. In connection with the closing of the asset purchase with Sandwich Isles, we experienced a change of control, as our existing director resigned, new directors who were nominees of Sandwich Isles were appointed to our board and Sandwich Isles was issued the 42,750,000 shares that constituted 59.07% of our issued and outstanding shares of our common stock. Additionally, Sandwich Isles’ management became our management and the acquisition was treated as a reverse recapitalization for accounting purposes, with Sandwich Isles as the acquirer for accounting purposes. Mr. Roberts and Mr. Schorr were founders and executive officers of Sandwich Isles and were designated as trustees of the 42,750,000 shares of common stock of KonaRed, which were subsequently to be distributed to the underlying Sandwich Isles shareholders, the selling stockholders. On May 23, 2014, Sandwich Isles was dissolved pursuant to Hawaii corporate law, pursuant to which it may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including: · collecting its assets; · disposing of its properties that will not be distributed in kind to its shareholders; · discharging or making provision for discharging its liabilities; · distributing its remaining property among its shareholders according to their interests; and · doing every other act necessary to wind up and liquidate its business and affairs. Selling Stockholders The selling stockholders may offer and sell, from time to time, any or all of shares of our common stock that have been issued upon dissolution of Sandwich Isles. The following table sets forth certain information regarding the beneficial ownership of shares of common stock by the selling stockholders as of December 4 , 2014 and the number of shares of our common stock offered pursuant to this prospectus. Except as otherwise described below, we believe that the selling stockholders have sole voting and investment powers over their shares. Because the selling stockholders may offer and sell all or only some portion of the 42,750,000 shares of our common stock being offered pursuant to this prospectus, the numbers in the table below representing the amount and percentage of these shares of our common stock that will be held by the selling stockholders upon termination of the offering are only estimates based on the assumption that each selling stockholder will sell all of its shares of our common stock being offered in the offering. To our knowledge, none of the selling stockholders is a broker-dealer or an affiliate of a broker-dealer. We may require the selling stockholders to suspend the sales of the shares of our common stock being offered pursuant to this prospectus upon the occurrence of any event that makes any statement in this prospectus or the related registration statement untrue in any material respect or that requires the changing of statements in those documents in order to make statements in those documents not misleading. 14 Table of Contents Name of Selling Stockholder Shares Owned by the Selling Stockholder before the Offering(1) Total Shares Offered in the Offering Number of Shares to Be Owned by Selling Stockholder After the Offering and Percent of Total Issued and Outstanding Shares(1) # of Shares(3) % of Class(2),(3) 1 Bricyn Ah Chin(4) 0 0.0% 2 Naaman Ah Chin(4) 0 0.0% 3 Victor Ah Hee 0 0.0% 4 Ajax Properties, LLC (4) 0 0.0% 5 Edmond A. Alberton 0 0.0% 6 Jay Andrus 0 0.0% 7 Clifford T.Y. Au & Debra R. Takeuchi-Au - Joint Tenants 0 0.0% 8 Kristina Baer 0 0.0% 9 Band of Gypsies (4) 0 0.0% 10 Bear Foods International, LLC (4) 0 0.0% 11 James Beaton 0 0.0% 12 Juan Pedro Oechsle Bernos 0 0.0% 13 Ryan Jonathan Birchard 0 0.0% 14 James A. Bryce 0 0.0% 15 Carlos Enrique Camet Piccone(4) 0 0.0% 16 Josefina Anorga Camet(4) 0 0.0% 17 Juan Gonzalo Camet Piccone(1) (4) (6) 1.1% 18 Tracey Campbell 0 0.0% 19 Ernest & Lauri Carbonel - In Common(4) 0 0.0% 20 Ernest Carbonel(4) 0 0.0% 21 Patrick Cassier(4) 0 0.0% 22 Sandra Cassier(4) 0 0.0% 23 Sterling Coberly 0 0.0% 24 Chrissy Colangelo 0 0.0% 25 Chelsea Cordner 0 0.0% 26 Chris Coscino 0 0.0% 27 Wendy B. Crabb Trust (4) 0 0.0% 28 Frank Crotti 0 0.0% 29 Dan and Carol Curtis - In Common 0 0.0% 30 Kedarnath M. Davis(4) 0 0.0% 31 Ramachandra Davis(4) 0 0.0% 32 Matthew Delduchetto 0 0.0% 33 Eric Robert Drew 0 0.0% 34 UR Capital Management - Profit Sharing Plan & Trust (4) 0 0.0% 35 Devon Ehrlichman 0 0.0% 36 Casey and Katia Eidson - In Common 0 0.0% 37 Andrew K. Evans 0 0.0% 38 Simon FarjiRamirez & Sandra Rotstain Zimmer(4) - In Common 0 0.0% 39 James C. Fleming 0 0.0% 40 Benjamin S. Fonseca Sr.(4) 0 0.0% 41 Benjamin S. Fonseca Jr.(4) 0 0.0% 42 Travis K. Fonseca(4) 0 0.0% 43 Foster 2008 Irrevocable Trust (4) 0 0.0% 15 Table of Contents 44 Ryan Foster(4) 0 0.0% 45 Hugh Foster(4) 0 0.0% 46 Josh Friedman 0 0.0% 47 Lindsey Noelani Schmidt Fritz 0 0.0% 48 Rick Fuchs 0 0.0% 49 Roswitha Elisabeth Gabriel 0 0.0% 50 Daniel Gaisford 0 0.0% 51 Michael Gayner 0 0.0% 52 Jose Goldszmidt 0 0.0% 53 Kimberly Ann Grant IRA (4) 0 0.0% 54 Tom Greenwell 0 0.0% 55 Grupo Santa Margarita, S.A. 0 0.0% 56 Shawn V. Gruver 0 0.0% 57 Scott & Lori Halverson JTWROS(4) 0 0.0% 58 Scott Halverson IRA(4) 0 0.0% 59 Naaman Ah Chin for Aiden Ha’o(4) 0 0.0% 60 Naaman Ah Chin for Austin Ha’o(4) 0 0.0% 61 Caleb Havens(4) 0 0.0% 62 David Hegsted 0 0.0% 63 Scott Hettermann(4) 0 0.0% 64 Kristin Hettermann(4) 0 0.0% 65 Lance Hobwood 0 0.0% 66 Keegan House 0 0.0% 67 Kelley Hunt 0 0.0% 68 Leila Hurst 0 0.0% 69 Daniel Hurtado 0 0.0% 70 Carlos Icochea 0 0.0% 71 Steven Ingledue 0 0.0% 72 Jerry K. Jona Jr. 0 0.0% 73 Keanuenue Investments LLC (4) 0 0.0% 74 Marsaili Kelly 0 0.0% 75 Jason King 0 0.0% 76 Jerry Klein 0 0.0% 77 James Kniest(4) 0 0.0% 78 James Kniest Sr(4). 0 0.0% 79 James W. Kniest IRA(4) 0 0.0% 80 Alan H. Kodama 0 0.0% 81 Korinthos Holding Ltd (4) 0 0.0% 82 Mike Lawton(4) 0 0.0% 83 Michael & Sharon Lawton JTWROS(4) 0 0.0% 84 Le Fevre Interest Limited FLP (4) 0 0.0% 85 Lombardy Properties, LTD (4) 0 0.0% 86 Allegra Love 0 0.0% 88 Nicholas Lucas 0 0.0% 89 Jeff Lundwall 0 0.0% 90 Mac Proof Inc. (4) 0 0.0% 91 Robert A. McInnis 0 0.0% 92 Patrick Merrell 0 0.0% 93 Jim Middlebrook 0 0.0% 94 Milo Miguria 0 0.0% 95 Josh Miles 0 0.0% 96 Sion Milosky LLC(4) 0 0.0% 97 Vrindaban Misri 0 0.0% 16 Table of Contents 98 Jamie Mitchell 0 0.0% 99 James Montgomery 0 0.0% Brett Alexander Morriss & Janice Elaine Morriss - In Common 0 0.0% Les and Amy Nagashima - In Common 0 0.0% Nebakanezer Freesher LLC (4) 0 0.0% Robert Nevil 0 0.0% Daryn Ogino 0 0.0% Castellini Ohana Trust (4) 0 0.0% Jimmy Osuna 0 0.0% Marvin Otsuji 0 0.0% Cynthia Pegolo 0 0.0% Derek Pellin 0 0.0% William D Pratt 0 0.0% Robert Mark & R. Victory Repp - In Common 0 0.0% Meagan Rice 0 0.0% Nicholas Rider 0 0.0% Robert & Mahealani Riley - In Common 0 0.0% Johnathan & Amy Rivera - In Common 0 0.0% Don & Vi Roberts - In Common(4) 0 0.0% Shaun Roberts(1) (4) (6) 1.4% Alice Robinson 0 0.0% Rodas Family Trust (4) 0 0.0% Steven Rotstain(4) 0 0.0% Mitchell R. Sanders 0 0.0% James W. Kniest, Jr. Trustee September 16, 2014 Sandwich Isles Trading Co., Inc. Trust (4)(5) 0 0.0% Sapourn Family 2009 Trust (4) 0 0.0% Robert A. Schick 0 0.0% Hamiel Schorr(4) 0 0.0% Steven Schorr(4) (6) * Chris Scroggins 0 0.0% Securities Financial Capital, S.A. (4) 0 0.0% Keola Sheehan 0 0.0% Mary Jane Skelton 0 0.0% Curt Smith 0 0.0% Mike Smith 0 0.0% Solait Corp(4) 0 0.0% Ronald P. Solari 0 0.0% Cora Speck 0 0.0% Michael Stanley 0 0.0% Po’ai Suganuma 0 0.0% Surf News Network LLC (4) 0 0.0% Kerry H. Tamayose 0 0.0% Todd Thompson 0 0.0% Derek Tolentino 0 0.0% JohnTorrey(4) 0 0.0% Susan & Nathalea Torrey - In Common(4) 0 0.0% Rick Travis 0 0.0% Mary Tutterow 0 0.0% Tom Van Betten 0 0.0% William Van Dyke(6) 0.1% Freya Canace Van Ruth 0 0.0% Shonny Vanlandingham 0 0.0% 17 Table of Contents Paul G. Ventura 0 0.0% Joyce H. Vidinha 0 0.0% Douglas Ray Waiamau 0 0.0% William Colin Walker & Lauren Elizabeth Walker - In Common 0 0.0% Mike Wallace 0 0.0% Sylvia West 0 0.0% Jeff Westphal 0 0.0% Wide New Company(4) 0 0.0% Doric Kawaiola Yaris 0 0.0% Sandra J. Yorong IRA (4) 0 0.0% Brent Zimmerman(4) 0 0.0% Brent Christopher Zimmerman IRA(4) 0 0.0% TOTALS 2.6% Notes * Less than 0.1%. Beneficial ownership is determined in accordance with Securities and Exchange Commission rules and generally includes voting or investment power with respect to shares of common stock. Shares of common stock subject to options and warrants currently exercisable, or exercisable within 60 days, are counted as outstanding for computing the percentage of the person holding such options or warrants but are not counted as outstanding for computing the percentage of any other person. The data in the table above include the following unexercised equity instruments: Juan Gonzalo Camet Piccone (a director of KonaRed) owns 750,000 fully vested immediately exercisable options to purchase 750,000 common shares; and the spouse of Shaun Roberts (CEO of KonaRed), who was the former CFO of KonaRed, owns 1,000,000 fully vested immediately exercisable options to purchase 1,000,000 common shares; We have assumed that the selling stockholders will sell all of the shares being offered in this offering. Based on 79,796,530 shares of our common stock issued and outstanding as of December 3 , 2014. Shares of our common stock being offered pursuant to this prospectus by a selling stockholder are counted as outstanding for computing the percentage of that particular selling stockholder but are not counted as outstanding for computing the percentage of any other person. In addition to the specifically referenced information within the name description of each shareholder, in respect to beneficial ownership and family relationships: Ajax Properties, LLC is a company wholly owned by Brett Bennett; Band of Gypsies is a company wholly owned by John Stein; Bear Foods International, LLC is a corporation controlled by Managing Partners Terry Pressman and Peter Kuttel; Bricyn Ah Chin and Naaman Ah Chin are spouses; Josefina Anorga Camet & Juan Gonzalo Camet Piccone (a director of KonaRed) are spouses; Solait Corpration is a company wholly owned by Gonzalo Camet Piccone; Carlos Enrique Camet Piccone & Juan Gonzalo Camet Piccone are brothers; Wide New Company is a company wholly owned by Fernado Camet Piccone who is a brother ofJuan Gonzalo Camet Piccone and Carlos Enrique Camet Piccone; Ernest & Lauri Carbonel are spouses; Wendy B. Crabb is Trustee of the Wendy B. Crabb Trust; Patrick and Sandra Cassier are spouses; Kedarnath Davis & Ramachandra Davis are spouses; Sandra Rotstain Zimmer & Steven Rotstain are sister and brother; Benjamin Fonseca Sr. is the father of Benjamin Fonseca Jr. and Travis Fonseca; Ryan Foster and Hugh Foster are brothers; Cynthia Foster is Trustee of the Foster 2008 Irrevocable Trust; Kimberley Ann Grant owns the Kimberley Ann Grant IRA; Grupo Santa Margarita, S.A. is a company controlled by Gonzalo Gulman and Guillermo Gulman; Scott and Lori Halverson are spouses; Scott Halverson owns the Scott Halverson IRA; Naaman Ah Chin is the father of Aiden Ha’O and Austin Ha’O; Don and Vi Roberts are the grandparents of Caleb Havens and Shaun Roberts (CEO of KonaRed) who are half-brothers; Scott Hetterman & Kristin Hetterman are brother and sister; Keanuenue Investments LLC is a company controlled by David Y. Rochlen, Jr.; James Kniest Sr. is the father of James Kniest Jr.; James Kniest Sr. is the owner of the James W. Kniest IRA; Korinthos Holding Ltd. is a company controlled by Jose Rospigliosi; Mike Lawton & Sharon Lawton are spouses; Le Fevre Interest Limited FLP is a company controlled by Thomas Keenan; Lombardy Properties, LTD is a company controlled by Abraham Chehebar; Mac Proof Inc. is a company controlled by Garrett McNamara; Sion Milosky LLC is a company wholly owned by Susan Oleas; Nebakanezer Freesher LLC is a company controlled by Sylvia West; Andrew Castellini is Trustee of the Castellini Ohana Trust; Christie Rodas is Trustee of the Rodas Family Trust; Steven Sapourn is the Trustee of the Sapourn Family 2009 Trust; Steven Schorr (a director of KonaRed) is the father of Hamiel Schorr; Securities Financial Capital, S.A. is a company controlled by Santiago Fernandez;Surf News Network LLC is a company controlled by Gary Kewley; John Torrey is the father of Susan and Nathalea Torrey; Brent Zimmerman is the owner of the Brent Christopher Zimmerman IRA; Urson Russell is Trustee of the UR Capital ManagementProfit Sharing Plan and Trust; Sandra J. Yorong owns the Sandra J. Yorong IRA. 18 Table of Contents As a contingency for any expenses or settlement matters which might arise regarding the dissolution of Sandwich Isles, a trust (James W. Kniest Trustee September 16, 2014 Sandwich Isles Trading Co., Inc. Trust) (the "Trust") was established to hold 3,295,327 KonaRed exchanged shares. James W. Kniest, Jr. is the trustee of this Trust and exercises voting and dispositive power over the Trust. After any potential fees or settlements are paid the remaining shares will be either sold and paid out as a pro-rata dividend, or distributed in certificate form pro-rata to former Sandwich Isles shareholders. The trust will be dissolved within six months from the effective date of the registration statement of which this prospectus forms a part. Shaun Roberts, is CEO and a director of the Company; and Steven Schorr, Juan Gonzalo Camet Piccone, and Bill Van Dyke are all directors of the Company. Plan of Distribution Each selling stockholder of the securities and any of their pledgees, assignees and successors-in-interest may, from time to time, sell any or all of their securities covered hereby on the OTC Markets Group’s OTCQB or any other stock exchange, market or trading facility on which the securities are traded or in private transactions.A selling stockholder may sell all or a portion of the shares being offered pursuant to this prospectus at fixed prices, at prevailing market prices at the time of sale, at varying prices or at negotiated prices. A selling stockholder may use any one or more of the following methods when selling securities: ● ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; ● block trades in which the broker-dealer will attempt to sell the securities as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● purchases by a broker-dealer as principal and resale by the broker-dealer for its account; ● an exchange distribution in accordance with the rules of the applicable exchange; ● privately negotiated transactions; ● settlement of short sales; ● in transactions through broker-dealers that agree with the selling stockholders to sell a specified number of such securities at a stipulated price per security; ● through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; ● a combination of any such methods of sale; or ● any other method permitted pursuant to applicable law. The selling stockholders may also sell securities under Rule 144 under the Securities Act of 1933 (the “Securities Act”), if available, rather than under this prospectus. Broker-dealers engaged by the selling stockholders may arrange for other brokers-dealers to participate in sales.Broker-dealers may receive commissions or discounts from the selling stockholders (or, if any broker-dealer acts as agent for the purchaser of securities, from the purchaser) in amounts to be negotiated, but, except as set forth in a supplement to this prospectus, in the case of an agency transaction not in excess of a customary brokerage commission in compliance with FINRA Rule 2440; and in the case of a principal transaction a markup or markdown in compliance with FINRA IM-2440. 19 Table of Contents In connection with the sale of the securities or interests therein, the selling stockholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the securities in the course of hedging the positions they assume.The selling stockholders may also sell securities short and deliver these securities to close out their short positions, or loan or pledge the securities to broker-dealers that in turn may sell these securities.The selling stockholders may also enter into option or other transactions with broker-dealers or other financial institutions or create one or more derivative securities which require the delivery to such broker-dealer or other financial institution of securities offered by this prospectus, which securities such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). The selling stockholders and any broker-dealers or agents that are involved in selling the securities may be deemed to be “underwriters” within the meaning of the Securities Act in connection with such sales.In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the securities purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act.Each selling stockholder has informed us that it does not have any written or oral agreement or understanding, directly or indirectly, with any person to distribute the securities. We are required to pay certain fees and expenses incurred by us incident to the registration of the securities. Because selling stockholders may be deemed to be “underwriters” within the meaning of the Securities Act, they will be subject to the prospectus delivery requirements of the Securities Act including Rule 172 thereunder.In addition, any securities covered by this prospectus which qualify for sale pursuant to Rule 144 under the Securities Act may be sold under Rule 144 rather than under this prospectus. The selling stockholders have advised us that there is no underwriter or coordinating broker acting in connection with the proposed sale of the resale securities by the selling stockholders. The resale securities will be sold only through registered or licensed brokers or dealers if required under applicable state securities laws. In addition, in certain states, the resale securities covered hereby may not be sold unless they have been registered or qualified for sale in the applicable state or an exemption from the registration or qualification requirement is available and is complied with. Under applicable rules and regulations under the Securities Exchange Act of 1934, any person engaged in the distribution of the resale securities may not simultaneously engage in market making activities with respect to the common stock for the applicable restricted period, as defined in Regulation M, prior to the commencement of the distribution.In addition, the selling stockholders will be subject to applicable provisions of the Securities Exchange Act of 1934 and the rules and regulations thereunder, including Regulation M, which may limit the timing of purchases and sales of securities of the common stock by the selling stockholders or any other person.We will make copies of this prospectus available to the selling stockholders and have informed them of the need to deliver a copy of this prospectus to each purchaser at or prior to the time of the sale (including by compliance with Rule 172 under the Securities Act). Description of Securities General Our authorized capital stock consists of 877,500,000 shares of common stock, with a par value of $0.001 per share. As of December 3 , 2014, there were 79,796,530 shares of our common stock issued and outstanding held by approximately 172 stockholders of record of our common stock. We are also authorized to issue 10,000 shares of preferred stock at a par value of 0.001, of which there are no preferred shares issued and outstanding. Voting Rights Our common stock is entitled to one vote per share on all matters submitted to a vote of our stockholders, including the election of directors. Except as otherwise required by law, the holders of our common stock possess all voting power. Two stockholders present and being, or representing by proxy, will constitute a quorum at all meetings of the stockholders for the transaction of business except as otherwise provided by statute or by the articles of incorporation. When a quorum is present or represented at any meeting, the vote of the stockholders of a majority of the stock having voting power present in person or represented by proxy will be sufficient to elect members of our 20 Table of Contents board of directors or to decide any question brought before such meeting, unless the question is one upon which by express provision of statute or of the articles of incorporation, a different vote is required in which case such express provision will govern and control the decision of such question. Except as otherwise required by law, any action required to be taken at a meeting of our stockholders, or any other action which may be taken at a meeting of our stockholders, may be taken without a meeting, without prior notice and without a vote if written consents are signed by our stockholders representing a majority of the shares entitled to vote at such a meeting. Our board of directors has the power to amend our bylaws. As a result, our board of directors can change the quorum and voting requirements at a meeting of our stockholders, subject to the applicable laws. Other Rights The holders of our common stock are entitled to receive the dividends as may be declared by our board of directors out of funds legally available for dividends. Our board of directors is not obligated to declare a dividend. Any future dividends will be subject to the discretion of our board of directors and will depend upon, among other things, future earnings, the operating and financial condition of our company, its capital requirements, general business conditions and other pertinent factors. It is not anticipated that dividends will be paid in the foreseeable future. Anti-Takeover Provisions Some features of the Nevada Revised Statutes, which are further described below, may have the effect of deterring third parties from making takeover bids for control of our company or may be used to hinder or delay a takeover bid. This would decrease the chance that our stockholders would realize a premium over market price for their shares of common stock as a result of a takeover bid. Acquisition of Controlling Interest The Nevada Revised Statutes contain provisions governing acquisition of controlling interest of a Nevada corporation. These provisions provide generally that any person or entity that acquires certain percentage of the outstanding voting shares of a Nevada corporation may be denied voting rights with respect to the acquired shares, unless the holders of a majority of the voting power of the corporation, excluding shares as to which any of such acquiring person or entity, an officer or a director of the corporation, and an employee of the corporation exercises voting rights, elect to restore such voting rights in whole or in part. These provisions apply whenever a person or entity acquires shares that, but for the operation of these provisions, would bring voting power of such person or entity in the election of directors within any of the following three ranges: ● 20% or more but less than 33 1/3%; ● 33 1/3% or more but less than or equal to 50%; or ● more than 50%. The stockholders or board of directors of a corporation may elect to exempt the stock of the corporation from these provisions through adoption of a provision to that effect in the articles of incorporation or bylaws of the corporation. Our articles of incorporation and bylaws do not exempt our common stock from these provisions. These provisions are applicable only to a Nevada corporation, which: ● has 200 or more stockholders of record, at least 100 of whom have addresses in Nevada appearing on the stock ledger of the corporation; and ● does business in Nevada directly or through an affiliated corporation. 21 Table of Contents At this time, we do not have 100 stockholders of record who have addresses in Nevada appearing on the stock ledger of our company nor do we believe that we do business in Nevada directly or through an affiliated corporation. Therefore, we believe that these provisions do not apply to acquisitions of our shares and will not until such time as these requirements have been met. At such time as they may apply to us, these provisions may discourage companies or persons interested in acquiring a significant interest in or control of our company, regardless of whether such acquisition may be in the interest of our stockholders. Combination with Interested Stockholder The Nevada Revised Statutes contain provisions governing combination of a Nevada corporation that has 200 or more stockholders of record with an interested stockholder. As of December 3 , 2014, we had 172 stockholders of record. A corporation affected by these provisions may not engage in a combination within three years after the interested stockholder acquires his, her or its shares unless the combination or purchase is approved by the board of directors before the interested stockholder acquired such shares. Generally, if approval is not obtained, then after the expiration of the three-year period, the business combination may be consummated with the approval of the board of directors before the person became an interested stockholder or a majority of the voting power held by disinterested stockholders, or if the consideration to be received per share by disinterested stockholders is at least equal to the highest of: ● the highest price per share paid by the interested stockholder within the three years immediately preceding the date of the announcement of the combination or within three years immediately before, or in, the transaction in which he, she or it became an interested stockholder, whichever is higher; ● the market value per share on the date of announcement of the combination or the date the person became an interested stockholder, whichever is higher; or ● if higher for the holders of preferred stock, the highest liquidation value of the preferred stock, if any. Generally, these provisions define an interested stockholder as a person who is the beneficial owner, directly or indirectly of 10% or more of the voting power of the outstanding voting shares of a corporation. Generally, these provisions define combination to include any merger or consolidation with an interested stockholder, or any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions with an interested stockholder of assets of the corporation having: ● an aggregate market value equal to 5% or more of the aggregate market value of the assets of the corporation; ● an aggregate market value equal to 5% or more of the aggregate market value of all outstanding shares of the corporation; or ● representing 10% or more of the earning power or net income of the corporation. Articles of Incorporation and Bylaws There are no provisions in our articles of incorporation or our bylaws that would delay, defer or prevent a change in control of our company and that would operate only with respect to an extraordinary corporate transaction involving our company or any of our subsidiaries, such as merger, reorganization, tender offer, sale or transfer of substantially all of its assets, or liquidation. Experts and Counsel The financial statements as of December 31, 2013 and 2012 and for the years then ended included in this prospectus and in the related registration statement have been so included in reliance for the year ended December 31, 2013 on the report of Anton & Chia, LLP, an independent registered public accounting firm (the report on the financial statements contains an explanatory paragraph regarding our company’s ability to continue as a going concern) appearing elsewhere in this prospectus and the related registration statement, given on the authority of said firm as experts in auditing and accounting; and for the year ended December 31, 2012 on the report of Malone Bailey, LLP, an independent registered public accounting firm (the report on the financial statements contains an explanatory paragraph regarding our company’s ability to continue as a going concern) appearing elsewhere in this prospectus and the related registration statement, given on the authority of said firm as experts in auditing and accounting. 22 Table of Contents Clark Wilson LLP, of Suite 900 – 885 West Georgia Street, Vancouver, British Columbia, Canada has provided an opinion on the validity of the shares of our common stock being offered pursuant to this prospectus. Interest of Named Experts and Counsel No expert named in the registration statement of which this prospectus forms a part as having prepared or certified any part thereof (or is named as having prepared or certified a report or valuation for use in connection with such registration statement) or counsel named in this prospectus as having given an opinion upon the validity of the securities being offered pursuant to this prospectus or upon other legal matters in connection with the registration or offering such securities was employed for such purpose on a contingency basis. Also at the time of such preparation, certification or opinion or at any time thereafter, through the date of effectiveness of such registration statement or that part of such registration statement to which such preparation, certification or opinion relates, no such person had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in our company or any of its parents or subsidiaries.Nor was any such person connected with our company or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer or employee. Information With Respect To Our Company Description of Business Corporate Information We were incorporated in the State of Nevada on October 4, 2010. Sandwich Isles was incorporated in the State of Hawaii on August 22, 2008. As a result of the closing of the Asset Purchase Agreement, the principal offices of our company are now located at 2829 Ala Kalanikaumaka St., Suite F-133, Koloa, HI 96756. Prior to and in anticipation of closing of the Asset Purchase Agreement, on September 9, 2013, our company effected a name change by merging with its wholly-owned Nevada subsidiary named “KonaRed Corporation” with our company as the surviving corporation under the new name “KonaRed Corporation”. In addition, on September 9, 2013, our company effected a 13.5 to one forward stock split of our authorized, and issued and outstanding shares of common stock. As described above, on October 4, 2013, we entered into an Asset Purchase Agreement with Sandwich Isles, Shaun Roberts and Steven M. Schorr, and as a result of the closing of this agreement, we adopted the “KonaRed” business of Sandwich Isles. Following the closing of the Asset Purchase Agreement with Sandwich Isles, our company became engaged in the business of distributing, marketing and selling for retail sale the food and beverage products based on the fruit of the coffee plant. Principal Products Our principal product is our premium coffee fruit wellness drink, KonaRed Antioxidant Juice, offered to retail consumers. Previously discarded as a byproduct of coffee production, the fruit surrounding the coffee seed (coffee bean) has been recognized as containing powerful antioxidants. Our company’s consumer products line consists of the following proprietary formulations: 23 Table of Contents ● 16 oz. KonaRed Original Antioxidant Juice (2 servings) Our company’s flagship beverage, the 16 oz. superfruit drink enjoys widespread placement in cold juice coolers in a myriad of retail major establishments including 2100+ Walmart locations. ● 10.5 oz. KonaRed Original Antioxidant Juice (1 serving) Our 10.5 oz. is also now also being featured at numerous retailers including Kroger locations. ● 10.5 oz. KonaRed Antioxidant (1 serving) Additional Flavor Combinations Including Organic Green Tea and Coconut Water In total we offer 3 different beverages in the 10.5oz size: Original Hawaiian Coffeeberry, Hawaiian Coffeeberry with Organic Green Tea, and Hawaiian Coffeeberry with Coconut Water. Other Products The following products extensions were also added during early 2014 and are now available in several major chains in Hawaii, and at select locations of Vitamin Shoppe nationwide: ● KonaRed On-the-Go Packs (15 per box) ● KonaRed Hawaiian Superfruit Powder (100% soluble coffee fruit powder) Use of Patents A key element of our business is a license we have been provided by VDF FutureCeuticals Inc. which provides us with the use of VDF’s coffee fruit patents and Coffeeberry® trademark license. The trademark license and raw materials supply agreement dated January 28, 2014 we entered into with VDF and Sandwich Isles (the “License Agreement”) has effectively formed a strategic alliance between KonaRed and VDF and eliminated competition and patent defense costs between the parties for rights to valuable proprietary research and development (“R&D”). The License Agreement provides us with access to use of VDF’s patents, as existing and/or modified in the future, along with the processes, products, methods, compositions and know-how developed by VDF related to the patented Coffee Cherry-related inventions, trade secrets and know-how. Operations, Facilities and Distribution Method for Our Products Our company uses an outsourcing business model based on utilizing third parties for the bulk of our non-core business operations, such as manufacturing and coffee fruit extraction, while maintaining in-house control of critical marketing, product development and warehousing/shipping functions. 24 Table of Contents Leveraging the early R&D performed at our original Maui facility, we developed the necessary processing and manufacturing intellectual property (“IP”) for processing and manufacturing our base ingredient - the coffee fruit.As we transitioned our coffee fruit extraction to contract manufacturers, we closed our Maui facility and moved extraction to a California-based contract manufacturer with close proximity of our San Clemente warehouse, which is comprised of a shared 10,000 square foot facility. Supply and Distribution for Our Product Our company’s ability to secure exclusive Kona-based and other Hawaiian coffee fruit has elevated the stature of the home grown brand image and allows our company to operate without constraints in the supply chain far out into the future. We have been successful in securing agreements structured as 5-year arrangements containing roll-over provisions. These agreements are based on our commitment to exclusively purchase coffee fruit from the supplier, and the supplier is obligated to provide coffee fruit exclusively to our company. Our company’s principal supplier of raw coffee fruit is Greenwell Farms, Inc., a Hawaii corporation. We determine the amount of dried coffee fruit to purchase from our suppliers based on our annual sales forecasts and have historically been accurate at estimating supply quantities based on projected sales. Since the fruit surrounding the coffee bean was previously discarded as a byproduct of coffee production, such raw material has also remained readily available from coffee farms located in Hawaii and internationally. Therefore, although we currently have a principal supplier, in the event that we lose a principal supplier, we are confident that we would be able to ascertain raw material from other suppliers. Our production process is based on our company taking possession of the dried coffee fruit from the grower, shipping the dried coffee fruit to our San Clemente warehouse for storage, and then subsequently sending required quantities to subcontractors for value-added processing. The value-added processing consists of water based extraction whereby the dried coffee fruit is reduced to liquid extract. This processing generally takes approximately 24 hours to complete. For our company’s beverage production, the coffee fruit finished goods are sent to a 3rd party flavor house which makes the KonaRed concentrate and then ships it to our company’s bottling vendors. Notably, we own the proprietary beverage formulas. Pallets of the ready-to-drink 16oz. and 10.5oz.product items (defined as “Stock-keeping Units”, or “SKUs”) are then shipped back to our company’s warehouse and disseminated to either distributors or shipped directly to retailers. Fiscal 2014 Expansion of Distribution via Splash Beverages To expand our distribution throughout the United States, on April 22, 2014, we entered into two agreements with the Splash Beverages Group, Inc. (“SBG”). Key terms of the first agreement, the Distribution Agreement, are as follows: - We granted to SBG the exclusive right to distribute our consumer beverage products within the United States and its territories (the `Territory); - SBG agreed to market all of our beverages, including but not limited to: ● KonaRed® Hawaiian original Coffeeberry® Superfruit Juice - 16oz ● KonaRed® Hawaiian original Coffeeberry® Superfruit Juice - 10.5oz ● KonaRed® Hawaiian Coffeeberry® Superfruit Juice with Organic Green Tea - 10.5oz ● KonaRed® Hawaiian Coffeeberry® Superfruit Juice with Coconut Water - 10.5oz and the parties may agree to later add additional products produced by our company by mutual written consent of the parties; 25 Table of Contents - The Distribution Agreement has a term of five (5) years and SBG agreed it will not directly or indirectly distribute or sell our products outside of the Territory, including to any party SBG has reasonable basis to believe will distribute or sell our products outside of the Territory. We agreed that we will not directly or indirectly distribute or sell our products inside the Territory, including to any party we have reasonable basis to believe will distribute or sell our products inside the Territory. We also agreed to transfer all sales and distribution accounts to SBG (e.g. Walmart, Vitamin Shoppe) and expect this transition will be completed by the end of 2014. In addition, any sales by our company within the Territory will count towards the sales goals set forth in the Distribution Agreement as if SBG had made those sales itself; - All our products will be sold to SBG at our most preferred standard wholesale prices as currently fixed by our company for wholesale trade, and as may be adjusted by our company from time to time at our sole discretion; and - SBG shall be eligible to earn vested equity in the form of restricted common shares of our company upon successfully meeting certain sales performance goals. Key terms of the second agreement, the Sales and Marketing Services Agreement, are as follows: - Separate and apart from any information or advice which Splash may provide to our company as contemplated within the scope of the Distribution Agreement, SBG will provide us with information and advice so as to determine strategies and methods to increase our sales within the Territory; and - The Sales and Marketing Services Agreement has a term of five (5) years; Market and Sales and Marketing We believe our company has established a frontrunner position in the coffee fruit category, boasting numerous retail entrees within 21 months of product launch. Setting out to first establish the upstart coffee fruit sector on our home turf in Hawaii, visible placement has in turn spawned similar opportunities across the United States, representing an expanding presence with iconic industry players. Our company’s eastward expansion is now underway in addition to a strategy of targeting additional sales avenues, including the restaurant and hospitality space and the pursuit of international prospects in Japan, Korea and China. Sales Strategy The sales strategy for our beverage products is now centered on distribution through SBG. With respect to our line of wellness supplement products, such as our “On-The-Go Packets”, and “100% Hawaiian CoffeeBerry® Powder in 16oz. Tubs”, we ship directly from our warehouse to customers such as Vitamin Shoppe. Management has also retained manufacturers’ sales representatives in working to calibrate its overall sales efforts. During the roll-out, management has learned the importance of supporting its distributor network with internal “on the ground” sales personnel. Particularly for an emerging product, merchandising follow-up, dialog with store managers and coordination of promotions and pricing are critical in maintaining brand momentum. We are now heavily focusing our marketing efforts on in-store product demos, where our reps offer free samples to potential customers. Demos are often outsourced to specialists in the field and have represented a major expenditure for the business. Although KonaRed was invented as a wellness product, we believe consumer acceptance of our beverage products now places us both within the “functional beverage” and “premium juice” retail categories. A “functional beverage” is defined as one which has certain attributes, such as Antioxidants, whereas a “premium juice” is simply a tasty product which consumers enjoy. 26 Table of Contents Our company has employed co-op advertising and special promotions in conjunction with our retail partners when deemed appropriate in its brand building efforts. To date, no slotting fees have been paid. (A slotting fee is an amount paid by the manufacturer to the retailer for making room on its retail shelf for the product). We monitor industry pricing levels carefully and our beverage pricing levels have already been adjusted to reflect the current pricing dynamics fostered by recent industry consolidation. Specifically, the entrance of leading beverage monoliths into the functional beverage category has tightened pricing but also created a vibrant mergers and acquisitions environment for emerging brands like KonaRed. Recent beverage industry deals have included: ● Coca Cola acquired Zico Coconut Water in January 2014; ● Pepsi acquired a majority stake in O.N.E. Coconut Water in April 2012; ● InBev has made a series of investments in Sambazon (in August 2012, December 2011, and December 2008); and ● InBev has also made a series of investments in Vita Coco in May 2012 and December 2010. Market Development and Metrics Our long-term objective is to develop KonaRed into a nutritional company which supplies consumers with a variety of high quality food and beverage products. We plan to achieve this based on a strategy of expanding our retail footprint through a series of revenue generating distribution channels. Presently, our predominant focus is our beverage business and we are generating revenues through the following five distribution channels: ● Direct Store Distributors: The direct store distributors (“DSDs”) channel comprises wholesale distributors who maintain in-house inventories of multiple brands of beverage products, such as juices, beer, and water, which they sell to retail stores and other wholesalers. Examples of our DSD customers presently include: Paradise Beverages in Hawaii, and John Lenore in San Diego. ● Broadline Distributors: The broadline distributors channel includes wholesalers who specialize in distribution of natural food products to retail stores. Examples of our broadline distributor customers presently include: United Natural Foods Inc. (“UNFI”), DPI Specialty Foods (“DPI”), and Nature’s Best. ● Direct to Retail: During our growth phase we have developed a direct to retail sales channel to grocery stores such as Albertson’s and specialty retail stores such as Jamba Juice. We intend to continue to service and develop this channel further. ● Direct to Consumer: The KonaRed brand has gained an increasing following of Internet based customers who purchase our products directly through our website. We plan to expand this channel though on-line marketing initiatives in parallel with our brand recognition marketing campaigns. To monitor and develop this distribution strategy we will continue to evaluate: product line sales, product line specific gross margin, individual products costs and pricing of individual product lines. Growth of our retail distribution footprint will also continue to be evaluated through the growth of our client base in each specific distribution channel. 27 Table of Contents In summary, our sales expansion priorities comprise: (1) expansion of wholesale distribution; (2) retail chain success; (3) growth of direct to retail sales; and (4) growth of direct to consumer sales. To fulfill our sales expansion objectives in our five targeted distributions channels, we intend to raise capital by pursuing a diversified range of financing strategies which are expected to include a mixture of conventional and convertible debt and equity instruments. We cannot predict precisely at this time what will be the composition of these financings, but will seek capital arrangements which achieve a balance of minimizing our financing costs and maintaining maximum shareholder value. Milestones At the end of our first quarter of 2013, we presented the following roadmap and highlight below the elements which we have achieved during our second and third quarters : QII-14: ● Execute distribution contract for nationwide United States distribution in three of our five distribution channels. RESULT: Achieved ● Launch 10 additional new DSD distribution locations. RESULT: Achieved and surpassed. 11 new DSD distribution locations added. ● Ship to one additional major retail customer through a ship direct distribution relationship. RESULT: Achieved ● Expand into one additional major market with a broadline distributor using a natural channel distributor such as DPI, Nature’s Best, UNFI or KeHe Distributors (“KeHe”). RESULT: Achieved ● Launch two new consumer beverages including KonaRed Coconut Water and KonaRed Green Tea. RESULT: Achieved ● Additionally the following QIII-14 goal was also achieved last quarter: Launch two new consumer KonaRed products including ‘on the go packs’ and 100 percent water soluble coffee fruit powder. RESULT: Achieved QIII-14 ● Launch 10 additional new DSD distribution locations. RESULT: Achieved and surpassed. 14 new DSD distribution locations added. ● Ship to one additional major retail customer (defined as 500 locations or more) through a ship direct distribution relationship. RESULT: Achieved. ● Expand into one additional major market with a broadline distributor using a natural channel distributor such as DPI, Nature’s Best, UNFI or KeHe. RESULT: Achieved ● Additionally the following QIV-14 goal was also achieved this quarter: Harvest 2014 coffee fruit crop. RESULT:Achieved 28 Table of Contents Our goals going forward remain: QIV-14 (in addition to aforementioned objectives) ● Launch 10 additional new DSD distribution locations. ● Received authorizations to ship to one additional major retail customer through a ship direct distribution relationship. ● Expand into one additional major market with a broadline distributor using a natural channel distributor such as DPI, Nature’s Best, UNFI or KeHe. ● Ship re-orders on DSD distributors signed in the QII-14 QI-15 (in addition to aforementioned objectives) ● Launch 10 additional new DSD distribution locations. ● Ship to one additional major retail customer (defined as 500 locations or more) through a ship direct distribution relationship. ● Expand into one additional major market with a broadline distributor using a natural channel distributor such as DPI, Nature’s Best, UNFI or KeHe. ● Ship re-orders on DSD distribution locations signed in the QIII-14 If sufficient capital is not raised to support distribution for this business model, no new KonaRed consumer products will be launched and we will continue to service our existing markets without expansion into new DSDs. We anticipate that a lack of new capital will limit our sales growth over the coming year. Historic and Projected Product Mix KonaRed uses four main channels of distribution to bring KonaRed consumer products to market. 1. DSD Distributors: DSD is a business process that manufacturers use to both sell and distribute goods directly to point of sales or point of consumption including additional product and market related services such as merchandising. In order to fulfill growing demand from retailers, DSDs specializing in the beverage channels are expanding their functional beverage categories to include the type of products in which KonaRed specializes.Historically, DSDs have represented 33% of KonaRed’s revenue and we estimate growth to 53% within the next twelve months. 2. Broadline Distributors: A broadline distributor services a wide variety of accounts with a wide variety of products ranging from food, beverages and supplies in the natural channel selling to retailers like Whole Foods and Sprouts.Historically, broadline distributors have represented 24% of revenue and we project a similar percentage in the future. 3. Direct to Retailers: Direct to retailer includes major retail chains where the KonaRed product ships direct to the retailers distribution centers and the retailers are responsible for the distribution to each retail store. Historically, direct to retailer distribution represents 33% of our revenue and we estimate a reduction to 15%. 4. Direct to Consumers: Direct to consumer are internet revenues and have historically been just under 2% of revenue and we project a similar range as we move forward. Advertising With a guerilla marketing and word of mouth backdrop, KonaRed has also used radio advertising, events (promotions and contests) and Surf News Network in the Hawaiian market. Social media has also been another low cost advertising tool used by our company. While confining its efforts primarily to non-mainstream advertising options, our company did effectively utilize a high profile billboard campaign on major southern California freeways in Spring 2012. In addition to placement on 11 billboards, KonaRed was also prominently displayed on 75 high-traffic bus stop shelters, a tactic that resulted in traceable sales results in the region. Management plans to selectively implement this approach in the future as well. 29 Table of Contents Organic Promotion Through its continuing presence in the Hawaiian community, participating in and promoting ocean and extreme-athlete related contests, races and charity events, our company has weaved the brand into the collective consciousness of this trend-setting culture. Advancing our company’s media depth and brand cache, our company also sponsors an “Ambassador Team,” a group of Hawaiian super-athletes who have embraced the product and participate in promotional events, sign autographs at store openings, and are generally available to spread the goodwill of the brand. Targeted Growth Areas While still early in its life cycle, international distribution opportunities have been presented to our company. The food service and hospitality channel also appears ideally suited for our company and management has begun to focus on establishing a pathway into the restaurant and hotel arena. Competition The beverage industry is extremely competitive. The principal areas of competition include pricing, packaging, development of new products and flavors, and marketing campaigns. Our product is competing directly with a wide range of drinks produced by a relatively large number of manufacturers. Most of these brands have enjoyed broad, well-established national recognition for years, through well-funded ad and other marketing campaigns. In addition, companies manufacturing these products generally have far greater financial, marketing, and distribution resources than we do. Important factors that will affect our ability to compete successfully include taste and flavor of our product, trade and consumer promotions, the development of new, unique and cutting edge products, attractive and unique packaging, branded product advertising, pricing, and the success of our distribution network. We will also be competing to secure distributors who will agree to market our product over those of our competitors, provide stable and reliable distribution, and secure adequate shelf space in retail outlets. Our product will compete generally with all liquid refreshments, including numerous specialty beverages, such as: SoBe; Snapple; Arizona; Vitamin Water; Gatorade; and Powerade. We will compete directly with other consumer products participants in the nascent coffee fruit sector including Bai5 and SoZo Coffeeberry. As we are still a relatively new business and we have modest revenues, we believe that we are a small company in the general liquid refreshments market and health liquid refreshment market. Intellectual Property KonaRed® is a registered trademark in the United States and in Japan and we intend to seek a number of trademarks for slogans and product designs.We also hold trademark rights to the “Paradise in a Bottle®” tag line. We believe we have the rights to use the necessary processing and manufacturing intellectual property relating to processing and manufacturing our base ingredient (the coffee fruit) and our proprietary beverage formulas. However, we do not own the manufacturing process for making the finished beverages. We intend to aggressively assert our rights under trade secret, unfair competition, trademark and copyright laws to protect our intellectual property, including product design, product research and concepts and recognized trademarks. These rights are protected through the acquisition of patents and trademark registrations, the maintenance of trade secrets, the development of trade dress, and, where appropriate, litigation against those who are, in our opinion, infringing these rights. 30 Table of Contents While there can be no assurance that registered trademarks will protect our proprietary information, we intend to assert our intellectual property rights against any infringer. Although any assertion of our rights could result in a substantial cost to, and diversion of effort by, our company, management believes that the protection of our intellectual property rights will be a key component of our operating strategy. Partnership Initiative with VDF FutureCeuticals Inc. To the mutual satisfaction of the parties, on January 28, 2014 we settled a patent dispute which had been pending since 2011 with VDF FutureCeuticals Inc. by forming a partnership with VDF. VDF is a major biotech and ingredient supplier and owner of the patent-protected CoffeeBerry® coffee fruit technology, a proprietary set of agricultural and industrial processes and a line of unique ingredients. VDF’s patents and processes capture the same potent nutrition inherent in coffee fruit which had formed the basis of two provisional patent applications made by KonaRed based on the proprietary research and development which had been fully developed by KonaRed. The partnership brings together the flavor profile of KonaRed’s beverages and the ingenuity, innovation, and ongoing chemistry and clinical research of VDF’s globally integrated CoffeeBerry® coffee fruit ingredient platform. Commenting on formation of the partnership, Mr. Shaun Roberts, CEO of KonaRed and Mr. John Hunter, Executive Vice President of VDF provided the following: “Finding ways to work together, bridge differences, and create something stronger than the sum of its parts is what the spirit of Aloha is all about, and this dispute with FutureCeuticals is a perfect example,” said KonaRed CEO Shaun Roberts. “This new relationship was forged within the crucible of the lawsuit. During productive discussions with FutureCeuticals, it became apparent that there were obvious synergies available to KonaRed if we worked together. The CoffeeBerry® coffee fruit IP opens up limitless opportunities for us, and I have no doubt that we’re now a far stronger company than we were before.” “KonaRed has built a very strong brand concept and shows real promise in the marketplace,” said FutureCeuticals Executive VP John Hunter. “During our negotiations, Shaun and Dana Roberts impressed us [and] it became immediately apparent that they are genuine people and terrific marketers. KonaRed is a natural match for our IP and for the extensive science and manufacturing expertise that underlies our CoffeeBerry® coffee fruit ingredient-line. FutureCeuticals welcomes KonaRed into our license fold, and we see a new, even stronger KonaRed emerging from this lawsuit with our partnership.” VDF (www.futureceuticals.com) is a leader in the bio-research, development, and manufacture of high-quality fruit, vegetable, and grain-based nutraceutical and functional food ingredients. VDF is committed to discovery-based research that leads to the expansion of human health, and is the trusted partner-of-choice for companies in search of creative, ethical solutions for the health and wellness needs of today’s consumer. Its sister company, Van Drunen Farms, was founded over one hundred years ago, and has grown into one of the largest dried food ingredient manufacturers and suppliers in the world. Seasonality of Business The sales of our products are influenced to some extent by weather conditions in the markets in which we operate. Unusually cold or rainy weather during the summer months may have a temporary effect on the demand for our product and contribute to lower sales, which could have an adverse effect on our results of operations for such periods. Research and Development Costs During the Last Two Years KonaRed has maintained a modest R&D effort over fiscal years 2013 and 2012, having spent approximately $18,710 and $34,850, respectively. 31 Table of Contents R&D has been focused on quinic acid, an antioxidant that is in greater abundance in the KonaRed beverage than any other molecule. With a molar mass of 192.17 g/mol, quinic acid is small by comparison to other organic chemicals known as polyphenols. Much of our research has been directed towards attempts to confirm whether there is a correlation between small molecular mass and high bioavailability (the body’s ability to readily absorb a substance introduced). In addition, our research has been focused on whether antioxidants with a high oxygen radical absorbance capacity, a method of measuring antioxidant capacities in biological samples, and a high bioavailability may provide a way to increase one’s cellular metabolic efficiency (“CME”).We believe that it is possible that increased CME may result in increased energy, reduction of metabolic oxygen related stress at the cellular level and reduction of inflammation. We intend to continue our research to the extent of our limited funds and to examine whether the consumption of KonaRed products, if established as substances that increase CME, might provide positive effects on human healthby decelerating the death of cells without negative side effects. Such research is in a very preliminary stage, there is no proof that KonaRed can produce health benefits for humans, and we do not have the funds required to conduct an extensive research program on the matter. In 2012, a series of tests were conducted at Cayetano University in Lima, Peru by a team of research physicians to determine the antiviral and anti-inflammatory properties of KonaRed in a clinical environment. The Cayetano University studies were commissioned by KonaRed.They were in-vitro (test tube) based studies and not human trials. The KonaRed extract was found to improve cell viability, increase T cell proliferation and improve antiviral defense. The foregoing conclusions were based on the results of antiviral activity and cell proliferate effect of KonaRed on mice. In these limited tests, KonaRed’s coffee fruit demonstrated an antiviral effect, improving cell viability, increasing T cell proliferation and improving antiviral defense. The body’s first line of defense against viruses is the immune system. This comprises cells and other mechanisms that defend the host from infection in a non-specific manner. Because viruses use vital metabolic pathways within host cells to replicate, they are difficult to eliminate without using drugs that cause toxic effects to host cells in general.The foregoing limited studies suggested that KonaRed beverage’s coffee fruit could have antiviral effects upon consumption by humans. As in any research and development program, further investigation and study is required. Whether KonaRed’s beverage ultimately proves to be a useful CME supplement, and does so without negative effectives, and whether the promotion of CME proves to have therapeutic effects on humans, is unknown.To the extent our Company has funds available for research and development, management intends to pursue this line of research and investigation on a limited basis. Government Regulation Our products are considered to be synonymous with coffee for regulatory purposes and are thus sold under the U.S. Food and Drug Administration’s (“FDA”) “Generally Regarded as Safe” (“GRAS”) regulatory umbrella. Accordingly, we are not required to petition for FDA approval of its coffee fruit offerings, which would be typical under standard dietary supplement guidelines. However, our company has registered all of its supply chain subcontractors with the FDA as required and has met and answered all inquiries by the FDA. We believe we are in full compliance with all FDA regulations. The advertising, distribution, labeling, production, safety, sale, and transportation in the United States of our product are subject to: the Federal Food, Drug, and Cosmetic Act; the Federal Trade Commission Act; the Lanham Act; state consumer protection laws; competition laws; federal, state and local workplace health and safety laws; various federal, state and local environmental protection laws; and various other federal, state and local statutes and regulations. It will be our policy to comply with any and all legal requirements. 32 Table of Contents Employees In addition to Shaun Roberts, who is our President, Chief Executive Officer and a Director, and John Dawe, who is our Chief Financial Officer, Secretary & Treasurer, we currently employ 8 full time employees whom all work in the United States. Our operations are overseen directly by management that engages our employees to carry on our business. Our management oversees all responsibilities in the areas of corporate administration, business development, and research. We intend to expand our current management to retain other skilled directors, officers, and employees with experience relevant to our business focus. Our management’s relationships will provide the foundation through which we expect to grow our business in the future. We believe that the skill-set of our management team will be a primary asset in the development of our brands and trademarks. Description of Property Our property assets consist of warehouse equipment and office furniture. Our corporate office is located at 2829 Ala Kalanikaumaka St., Suite F-133 Koloa, HI 96756. This leased property consists of approximately 1,000 square feet of office space. Our warehouse and distribution center is located at 1101 Via Callejon - #200, San Clemente, California 92673 comprised of 2,558 square feet of office area and 8,344 square feet of warehouse area. Base rent is $9,811.80 per month with the term ending May 31, 2016. We pay a total of $7,537.25 per month with the remainder paid by Malie, Inc.We believe that the condition of our principal offices is satisfactory, suitable and adequate for our current needs. Legal Proceedings There are no material, active, or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceedings or pending litigation. There are no proceedings in which any of our officer and director, or any registered or beneficial shareholders are an adverse party or has a material interest adverse to us. Market Price of and Dividends on Our Common Equity and Related Stockholder Matters Market information Our common stock is currently quoted on the OTC Markets Group’s OTCQB under the symbol “KRED”. Trading in stocks quoted on the OTCQB is often thin and is characterized by wide fluctuations in trading prices due to many factors that may have little to do with a company’s operations or business prospects. OTCQB securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTCQB securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTCQB issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. Our common stock became eligible for quotation on the OTC Bulletin Board on May 9, 2012 and became ineligible for quotation on July 17, 2014. During the year ended December 31, 2012, and for the nine months ended September 30, 2013, no shares of our common stock traded. Setforth below are the range of high and low prices for our common stock from Yahoo Finance for the periods indicated. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not necessarily represent actual transactions: Quarter Ended High Bid Low Bid 9/30/2014 $ 0.55 $ 0.25 6/30/2014 $ $ 3/31/2014 $ $ 12/31/2013 $ $ On December 3 , 2014, the closing price for our common stock as reported by the OTCQB was $0.2213 per share. 33 Table of Contents Transfer Agent Our shares of common stock are issued in registered form.The transfer agent and registrar for our common stock is Island Stock Transfer, located at 15500 Roosevelt Boulevard, Suite 301, Clearwater, Florida 33760. Holders of Common Stock As of December 3 , 2014, there were approximately 172 registered holders of record of our common stock. As of such date, 79,796,530 shares were issued and outstanding. Dividends We have not declared any dividends since incorporation and do not anticipate that we will do so in the foreseeable future. Subject to compliance with applicable corporate laws, our directors will determine if and when dividends should be declared and paid in the future based on our financial position at the relevant time. All shares of our common stock are entitled to an equal share of any dividends declared and paid. 34 Table of Contents Financial Statements Page Reports of Independent Registered Public Accounting Firms 36-37 Audited Financial Statements for the years ended December 31, 2013 and December 31, 2012: Balance Sheets 38 Statements of Operations 39 Statement of Stockholders’ Equity/(Deficit) 40 Statements of Cash Flows 41 Supplementary Disclosure of Cash Flow Information 42 Non Cash Investing and Financing Activities 42 Notes to Financial Statements 43-60 Page Unaudited Financial Statements for the three and nine months ended September 30, 2014 and September 30, 2013: Balance Sheets 61 Statements of Operations 62 Statement of Stockholders’ Equity/(Deficit) 63 Statements of Cash Flows 64 Supplementary Disclosure of Cash Flow Information 64 Non Cash Investing and Financing Activities 64 Notes to Financial Statements 65-83 35 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors KonaRed Corporation We have audited the accompanying balance sheet of KonaRed Corporation (the “Company”) as of December 31, 2013, and the related statements of operations, changes in stockholders’ equity (deficit) and cash flows for the year then ended. The financial statements for the year ended December 31, 2012, were audited by other auditors whose report dated October 10, 2013, expressed an unqualified opinion, except for an emphasis of a matter paragraph regarding the Company’s ability to continue as a going concern. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of misstatement. The Company was not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2013, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the accompanying financial statements, the Company has suffered recurring losses from operations. These conditions, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Anton & Chia, LLP Anton & Chia, LLP Newport Beach, California March 17, 2014 36 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Sandwich Isles Trading Co., Inc Kalaheo, Hawaii We have audited the accompanying balance sheet of Sandwich Isles Trading Co., Inc. (the “Company”) as of December 31, 2012 and the related statements of operations, changes in stockholders’ deficit and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2012, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered recurring losses from operations and has a working capital deficit. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Malone Bailey, LLP www.malone−bailey.com Houston, Texas October 10, 2013 37 Table of Contents KONARED CORPORATION BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Inventory Other current assets TOTAL CURRENT ASSETS OTHER ASSETS — TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Accounts payable – related parties — Secured note — — Term loan — Line of credit — Shareholders advances — TOTAL CURRENT LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES — — STOCKHOLDERS’ EQUITY (DEFICIT) Preferred shares, 10,000 shares with par value $0.001 authorized; no shares issued and outstanding at December 31, 2013 and December 31, 2012. — — Common shares, 877,500,000 shares with par value $0.001 authorized; 72,366,667 and 64,350,423 shares issued and outstanding at December 31, 2013 and December 31, 2012, respectively Additional paid in capital Accumulated Deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements 38 Table of Contents KONARED CORPORATION STATEMENTS OF OPERATIONS Year ended December 31, Year ended December 31, REVENUE: Product sales $ $ Cost of Goods Sold GROSS MARGIN OTHER INCOME: License fees — Shipping and delivery TOTAL OTHER INCOME OPERATING EXPENSES: Research and development Advertising and marketing General and administrative expenses Total operating expenses Loss from operations ) ) OTHER EXPENSE: Interest expense ) ) Total other expense ) ) Loss Before Income Taxes $ ) $ ) Provision for income taxes — — Net Loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of these financial statements 39 Table of Contents KONARED CORPORATION STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) Common Stock Shares Amount Additional Paid In Capital Accumulated Deficit Total Ending balance, December 31, 2011 ) ) Common shares issued by Sandwich Isles for cash — — Common shares issued by Sandwich Isles for services — — Additional paid-in capital related to warrants issued by Sandwich Isles — — — Recapitalization adjustment relating to fiscal 2012 balances ) ) — — Net loss – year ended December 31, 2013 — — — ) ) Ending balance, December 31, 2012 ) ) Common shares issued by Sandwich Isles for cash — — Common shares issued by Sandwich Isles for services — — Common shares issued by Sandwich Isles to settle related party accounts payable — — Common shares issued by Sandwich Isles to repay shareholder advances — — Recapitalization adjustment relating to fiscal 2013 balances ) ) — ) Common shares cancellation, October 4, 2013 ) ) — — Common shares issued to Sandwich Isles shareholders, October 4, 2013 ) — — Common shares issued for note conversion — Common shares issued for cash — Additional paid-in capital related to warrant issuance — — — Additional paid-in capital related to option grants — — — Net loss – year ended December 31, 2013 — — — ) ) Balance – December 31, 2013 $ $ $ ) $ The accompanying notes are an integral part of these financial statements 40 Table of Contents KONARED CORPORATION STATEMENTS OF CASH FLOWS Year Ended December 31, Year Ended December 31, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Debt discount amortization — Bad debt expense — Stock issued for services Stock issued to settle related party accounts payable — Warrant issuance expense — Option grants expense — Impairment of other assets — Changes in operating assets and liabilities: Accounts receivable ) Inventory ) ) Other current assets ) — Accounts payable and accrued liabilities ) ) Accounts payable – related parties ) NET CASH USED IN OPERATING ACTIVITIES ) ) FINANCING ACTIVITIES: Proceeds from term loan — Payments on term loan ) ) Proceeds from line of credit — Payments on line of credit ) ) Proceeds from shareholder advances Payments on shareholder advances ) ) Proceeds from loan — Proceeds from issuance of common stock for cash NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH, Beginning of Period CASH, End of Period $ $ The accompanying notes are an integral part of these financial statements 41 Table of Contents KONARED CORPORATION SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Year Ended December 31, Year Ended December 31, Cash paid during the year for: Interest $ $ NON CASH INVESTING AND FINANCING ACTIVITIES Year Ended December 31, Year Ended December 31, Discount on warrants issued with debt $
